                  Case 19-12122-KG             Doc 171        Filed 10/04/19        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 11

Forever 21, Inc., et al.,1
                                                                   Case No. 19-12122 (KG)
                                           Debtor.
                                                                   (Jointly Administered)


                                              REQUEST FOR NOTICE


         Pursuant to Bankruptcy Rules 2002 and 9007, the undersigned respectfully requests that

all documents filed with the Court and all notices which the Court and/or other parties provide in

accordance with Rule 2002 be served at the address set forth below:


         JEFFREY A. KRIEGER
         GREENBERG GLUSKER FIELDS CLAMAN
         & MACHTINGER LLP
         1900 Avenue of the Stars, Ste. 2100
         Los Angeles, CA 90067
         Telephone: 310 553-3610
         Fax: 310 553-0687
         Email: JKrieger@GreenbergGlusker.com


         This request includes all papers, reports, orders, notices, copies of applications, motions,

petitions, pleadings, appendices, exhibits, requests or demand, whether formal or informal,

whether written or oral, and whether transmitted electronically or conveyed by mail, courier

service, delivery service, telephone facsimile, or otherwise.

         This Request and any later appearance, pleading, claim or suit shall (i) not be, and shall

not be deemed to be, a consent to jurisdiction of, or venue, in the United States Bankruptcy Court


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
(4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); forever 21 Retail, Inc.
(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928).


20246-00002/3246051.1
                  Case 19-12122-KG      Doc 171       Filed 10/04/19    Page 2 of 3




for the District of Delaware and (ii) not waive any right (1) to have final orders in non-core

matters entered only after de novo review by a District Judge, (2) to trial by jury in any

proceeding so triable in this case or any case controversy, or proceeding related to this case, or

(3) to have the United States District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal.



Dated:           October 4, 2019                      By: /s/ Jeffrey A. Krieger
                                                          JEFFREY A. KRIEGER
                                                          California State Bar No. 156535
                                                          1900 Avenue of the Stars
                                                          21st Floor
                                                          Los Angeles, CA 90067
                                                          Telephone: 310.553.3610
                                                          Facsimile: 310.553.0687




                                                -2-
20246-00002/3246051.1
                  Case 19-12122-KG       Doc 171      Filed 10/04/19    Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 4, 2019, I caused a copy of the foregoing to be served by

the Court’s ECF system to all parties receiving notices in this case.




                                                       /s/ Julie King




                                                -3-
20246-00002/3246051.1
